Citation Nr: 1100603	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-10 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran's 201 file shows that he served in the Louisiana Army 
National Guard but was called up by the President and had active 
service from October 1990 to August 1991.  He served in Southwest 
Asia from October 1990 to July 1991.  The campaigns in which he 
participated were the Defense of Saudi Arabia and the Liberation 
and Defense of Kuwait. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  
That rating decision noted that not all of the Veteran's service 
treatment records (STRs) had been located.  

Historically, although notified by RO letter of August 1998, the 
Veteran did not appeal a July 1998 rating decision which, in 
pertinent part, denied service connection for a dysthymic 
disorder, claimed as mood swing, irritability, depression, crying 
spells, and memory loss due to an undiagnosed illness, and a 
personality disorder.  Although notified by letter of August 
2000, he did not appeal a rating decision that month which denied 
service connection for an anxiety disorder, and a depressive 
disorder with memory loss, claimed as due to an undiagnosed 
illness.  

An April 2002 rating decision denied service connection for a 
psychoneurosis, claimed as due to an undiagnosed illness.  After 
a Notice of Disagreement (NOD) was received in that same month, a 
Statement of the Case (SOC) was issued in April 2003 but the 
appeal was never perfected by filing a substantive appeal (VA 
Form 9 or equivalent).  

The Veteran testified at a January 2007 RO hearing.  A transcript 
of that hearing is on file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran filed a claim for service connection for PTSD in July 
2004.  Subsequently, in a letter to his Congressman in January 
2008 he reported that he had been called up from the National 
Guard to serve in the Persian Gulf Conflict.  At the RO hearing 
he testified that he had served in Iraq and Kuwait from November 
1990 to July 1991 and his job at that time was "hauling water 
transportation."  Pages 1 and 2 of the transcript of that 
hearing.  

The RO sent the Veteran a letter in September 2004 attempting to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA), 
which describes the respective duties to notify and assist a 
claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 
5103A and 38 C.F.R § 3.159.  VCAA notice requirements apply to 
all five elements of a service connection claim which are: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  It should be observed that 
the decision in Dingess, Id., was after the September 2004 RO 
letter.  

Here, the notification letter of September 2004 did not notify 
the Veteran of the manner in which VA would determine the degree 
of disability and any effective date of the disability in 
compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
This should be corrected.  

With respect to the merits of the claim, generally, lay evidence 
alone is not sufficient to establish the occurrence of a claimed 
in-service stressor.  However, effective July 13, 2010, 38 C.F.R. 
§ 3.304(f) (3) (stressor related to POW experience) and (f)(4) 
(stressor of in-service personal assault) were renumbered, 
respectively as (f)(4) and (f)(5), and a new (f)(3) was added 
which reduces the evidentiary burden of establishing a stressor 
when it is related to a fear of hostile military or terrorist 
activity.  See 75 Fed.Reg. 39843 through 39852 (July 13, 2010). 

This new provision, 38 C.F.R. § 3.304(f)(3), has four essential 
elements.  First, the Veteran must have experienced, witnessed, 
or have been confronted by an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, and the response 
thereto must have involved a psychological or psycho-
physiological state of fear, helplessness, or horror.  Second, a 
VA psychiatrist or psychologist, or one contracted by VA, must 
confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the symptoms are related to the 
claimed stressor.  Third, there must be in the record no clear 
and convincing evidence to the contrary, and fourth, the claimed 
stressor must be consistent with the places, types, and 
circumstances of the Veteran's service.  See 75 Fed.Reg. 39843, 
39845 (July 13, 2010).  

"A MOS may be considered as evidence of exposure to a stressor, 
including hostile military or terrorist activity. See Veterans 
Benefits Administration (VBA) Adjudication Procedures Manual 
Rewrite M21-1MR (Manual M21-1MR), Part IV, subpart ii, ch. 1, 
sec. D, para. 13.k. However, a particular MOS does not 
necessarily establish such an exposure.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996)."  75 Fed.Reg. 39843 (July 13, 2010).  
The new 38 C.F.R. § 3.304(f)(3) provision has no geographic 
requirement and is not limited to service in a combat zone or on 
land.  75 Fed.Reg. 39843 (July 13, 2010).  

"As stated in the rule, 'fear of hostile military or terrorist 
activity' means that a veteran experienced, witnessed, or was 
confronted with an event or circumstance.'  (Emphasis added).  
The term 'circumstance' means 'a condition, fact, or event 
accompanying, conditioning, or determining another: an essential 
or inevitable concomitant.' Webster's Ninth New Collegiate 
Dictionary, 242 (1990).  Therefore, the rule provides that a 
veteran's 'fear' need not emanate from a single event or be 
consistent with the veteran's MOS but rather the fear may result 
from conditions to which the veteran was exposed during 
service."  75 Fed.Reg. 39843 and 39844 (July 13, 2010).  "[A]n 
event does not have to be lethal.  As provided in the rule, the 
traumatic event can involve actual or threatened serious injury, 
as well as death, or a threat to the physical integrity of the 
veteran or others."  75 Fed.Reg. 39843, 39844 (July 13, 2010).   

"The effect of the rule is to relax the evidentiary standard for 
establishing the occurrence of an in-service stressor for certain 
veterans, and the rule is limited to cases in which the claimed 
stressor is related to the veteran's fear of hostile military or 
terrorist activity []."  75 Fed.Reg. 39843, 39846 (July 13, 
2010). 

With respect to the new 38 C.F.R. § 3.304(f)(3) VBA Training 
Letter 10-05 states: 

When to schedule an examination-"[I]f review of 
an application for benefits discloses a compensation 
claim for PTSD and the Veteran's DD-Form 214 verifies 
service in a location that would involve 'hostile 
military or terrorist activity' as evidenced by such 
awards as an Iraq Campaign Medal, Afghanistan 
Campaign Medal, or Vietnam Service Medal, this 
evidence would be sufficient to schedule the veteran 
for a VA psychiatric examination."

In this case, the Veteran's testimony is sufficient to require 
the application of the revised version 38 C.F.R. § 3.304(f)(3).  
Thus, a VA examination pursuant to that regulation is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
additional notification for VCAA compliance 
consistent with the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The Veteran should be afforded a VA 
examination to determine whether he now has 
PTSD and, if so, whether it is related to his 
military service.  

The claims folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination, and the examiner should 
acknowledge such review in the examination 
report.

All necessary tests should be conducted, and 
the examiner must rule in favor of or exclude 
a diagnosis of PTSD.  The examination report 
should contain a detailed account of all 
manifestations of any psychiatric disability 
found to be present.  The examiner should 
provide a complete rationale for any opinions 
provided.  The report of the psychiatric 
examination should be associated with the 
Veteran's claims folder. 

The examiner must offer an opinion addressing 
the following questions:

a.  Is it at least as likely as not (50 
percent or greater probability) that the 
Veteran meet the diagnostic criteria for 
PTSD?  

If a diagnosis of PTSD is made, the examiner 
must determine if the Veteran's claimed 
stressor(s) is related to his fear of in-
service hostile military or terrorist 
activity.   

If so, is it at least as likely as not (50 
percent or greater probability) that the 
Veteran's PTSD is casually linked to the 
verified in-service stressor, i.e., the 
Veteran's claimed stressors adequate to 
support a diagnosis of PTSD?  

Is so, If so, is it at least as likely as not 
(50 percent or greater probability) that the 
Veteran's symptoms are related to the claimed 
stressor(s)? 

b.  Has the Veteran developed an acquired 
psychiatric disorder other than PTSD, and; if 
so, specify the diagnosis (or diagnoses)?  

Is it at least as likely as not (50 percent 
or greater probability) that any currently 
diagnosed psychiatric disorder, other than 
PTSD, had its onset during service; or, was 
caused by any incident or event that occurred 
during service, to include the Veteran's 
claimed stressor(s)?

The examiner is advised that the term 
"as likely as not" does not mean 
within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against 
a conclusion is so evenly divided 
that it is medically sound to find in 
favor of causation as to find against 
causation.  "More likely" and "as 
likely" support the contended causal 
relationship; "less likely" weighs 
against a causal relationship.  

The examiner is requested to answer the 
question posed with use of the "as likely," 
"more likely," or "less likely" language.  
The examiner is also asked to provide the 
rationale used in formulating his or her 
opinion in the written report.

The Veteran is hereby advised that failure to 
report for any scheduled VA examination 
without good cause shown may result in the 
denial of the original claim for service 
connection.

3.  To help avoid future remand, VA must 
ensure that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient 
manner, then appropriate corrective action 
should be undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After completion of the foregoing and 
after undertaking any further development 
deemed warranted by the record, the RO must 
readjudicate the Veteran's claim on the 
merits.  

If the determination remains adverse to the 
Veteran, he and his representative should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and should be afforded a 
reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

